UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54482 CN RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 255 Duncan Mill Road, Suite 203 Toronto, Ontario Canada M3B 3H9 (Address of principal executive offices, including zip code) (416) 510-2991 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 26,100,000 as of April 14, 2014. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Changes in Securities and Use of Proceeds 11 Item 6. Exhibits 11 Signatures 12 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CN RESOURCES INC. Balance Sheets (Unaudited) February 28, 2014 May 31, 2013 Assets Current assets Cash and cash equivalents $ $ Other receivable Accounts receivable - Total current assets Equipment - Accumulated depreciation ) Oil and gas properties - proved Accumulated depreciation, depletion, and amortization ) - Total assets $ $ Liabilities and Stockholders' Equity Liabilities Current Liabilities Accounts payable $ $ Due to director Total current liabilities Stockholders' equity Common stock, 100,000,000 of shares authorized with $0.00001 par value, 26,100,000 issued and outstanding Preferred stock, 100,000,000 shares authorized with $0.00001 par value, none issued - - Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim financial statements. 3 Table of Contents CN RESOURCES INC. Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended February 28 February 28 February 28 February 28 Revenue $ - $ - Royalty and production cost - - Gross profit - - Operating expenses Advertising - Bank service charge and bad debt 98 - 6 Depreciation and depletion Management fee Professional fees Regulatory filing - - General and administrative expenses Total operating expenses Foreign Exchange Gain/Loss ) - ) Interest income $
